DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/21 has been entered.
 REJECTIONS WITHDRAWN
There are no rejections withdrawn.

REJECTIONS REPEATED
All of the 103 rejections set forth in the final rejection of 6/1/21, pages 2-5, paragraphs 4-5 are repeated for the reasons of record.  Applicant has amended claim 1 by adding the limitations, “wherein the multilayer film is a self-supporting flat structure, and wherein the multilayer films have a layer thickness per layer in the range from 0.5 to 500 micrometers.”  Catalfamo discloses wherein the multilayer film is a self-supporting flat structure (since the multilayer films are flat, column 4, line 48 through column 5, line 9 and claims 1-6).  Catalfamo discloses wherein the multilayer films have a layer 

NEW REJECTIONS
There are no new rejections.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 7/19/21 have been carefully considered but are deemed unpersuasive.
Applicant has argued that, “as described in the present application, the term ‘multilayer film’ refers to a self-supporting flat structure having at least two film layers. A substrate is not required, including to support the film. Claim 1 has been amended to require that the multilayer film is a self-supporting flat structure. Further, claim 1 requires a multilayer film comprising at least two film layers: (1) at least one film layer comprising a polymer composition P1) and (2) at least one further film layer comprising at least one polymer P2) other than the polymers present in the polymer composition P1). Thus, the present claims are directed to a multilayer film that is a self-supporting flat structure and comprises at least two film layers. In other words, a substrate is not a component of the multilayer film of the present claims. Although substrates may generally count as layers in the multilayer film art, they are not considered a separate film layer as defined in claim 1.  Accordingly, the multilayer film of the present claims is distinct from the single layer polymer film of Fuchs.”

Catalfamo discloses a multilayer film (since a substrate with a multilayer coating is taught, column 2, line 25 through column 4, line 57) used in cleaning products (column 1, lines 13-17) comprising at least one film layer comprising polymer composition P1 and wherein the multilayer film comprises at least one further film layer comprising at least one polymer P2 other and the polymers present in the polymer composition P1 (column 8, line 45 — column 16, line 5). The substrate can either be counted as part of the multilayer film, since the layers are all bonded together, or separate, since a coating containing multiple layers is coated stepwise on the substrate (column 2, line 25 through column 4, line 57). The first or second coating layer can contain a functional composition (column 4, lines 48-57) and the functional materials are selected from cleaning actives, barrier agents, solubility modifiers and mixtures thereof (column 4, lines 58 - 60).
Fuchs is not directed to a single layer polymer film since Fuchs discloses coating a substrate (paragraphs [0500] — [0508]) and substrates count as layers in the multilayer film art. Furthermore, both Catalfamo and Fuchs disclose coating layers on a substrate as discussed above and Catalfamo discloses both single and multilayer coatings (column 3, line 41 through column 4, line 57).

	Catalfamo discloses wherein the multilayer films have a layer thickness per layer in the range from 0.5 to 500 micrometers (column 5, lines 47-64, column 9, lines 37-41).  Furthermore, Fuchs does not discloses the specific thickness of their substrate but does disclose that the thickness of the coating is from 0.5 micrometers to 10 mm (paragraph [0087]) which is very similar to the thicknesses disclosed by Catalfamo.  There would be nothing preventing the use of the films of Fuchs in Catalfamo based on thickness since the thicknesses are similar.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have 
	Applicant has argued that, “Fuchs teaches that additional active ingredients may be added to its polymer compositions prior to forming a film, such that the polymer film comprises the active ingredients (see Paragraphs [0035] and [0050]).  In contrast, Catalfamo is directed to water-soluble films with functional compositions or active ingredients coated on the film, wherein the functional composition may be comprised of
multiple layers (see at least Abstract and Col. 2, Lines 19-21). The water-soluble film of
Catalfamo is comprised of polymeric materials, such as polyvinyl alcohols or hydroxypropyl methyl cellulose (see Col. 8, Lines 46-51 and Col. 9, Lines 12-14).”
	Catalfamo discloses that the functional compositions are mixed with a structurant (binder) such as polyacrylate and PVA (column 7, line 66 through column 8, line 44).  Therefore, Catalfamo discloses a polymer film comprising the active ingredients similar to Fuchs.
In response to applicant's argument that the stated purpose of Catalfamo is to provide a method for loading high levels of actives onto water-soluble films, and that its process achieves higher loading of functional materials compared with processes that emboss or embed materials in the film (see Col. 2, Lines 19-21 and 34-37). Thus, the benefits of Catalfamo cited by the Office are conferred by its process of loading the functional materials onto the water-soluble film, and not the polymeric materials themselves, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant has argued that, “the compositions of Fuchs and Catalfamo differ in 1) the number of film layers, 2) the incorporation of the active ingredients within the water-soluble film, 3) the polymers comprised in the water-soluble film, and 4) the thickness of the substrate or base layer (thick dishwashing tablet substrates vs thin water-soluble films). These substantial technical differences would prevent a person having ordinary skill in the art from combining Fuchs and Catalfamo. Moreover, there is no teaching or suggestion in either of Fuchs or Catalfamo to make this combination; rather, such a combination would fundamentally change the nature of the separate compositions taught by the cited references.”
Fuchs is not directed to a single layer polymer film since Fuchs discloses coating a substrate (paragraphs [0500] - [0508]) and substrates count as layers in the multilayer film art. Furthermore, both Catalfamo and Fuchs disclose coating layers on a substrate as discussed above and Catalfamo discloses both single and multilayer coatings (column 3, line 41 through column 4, line 57).  Both Catalfamo and Fuchs disclose the incorporation of active ingredients in the film as discussed above.  Catalfamo does disclose different polymers in the coating film but it would be obvious to incorporate the coating film of Fuchs into Catalfamo in order to provide improved interfacial action, deposit inhibiting action and incrustation inhibiting action as taught or suggested by Fuchs (paragraph [0018]).
Applicant argues that a combination of Catalfamo and Fuchs would fundamentally change the nature of the separate compositions taught by the references.  The examiner disagrees since both references disclose inventions drawn to cleaning compositions and both references discloses cleaning compositions coated on a substrate.
Applicant has argued that, “It would not have been obvious to a person having ordinary skill in the art to modify the water-soluble film comprising polymeric materials of Catalfamo with the polymer film of Fuchs without any teaching, suggestion, motivation, or other reason from the cited references, and without any expectation of success or predictability of result. Such modification would require impermissible hindsight and could only have been arrived at by using the present application as a roadmap.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
August 25, 2021